DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed March 8, 2022. Claims 2, 3, and 10 have been cancelled without prejudice.  Claims 1, 4-9 and 11-20 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1, 4-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 4-8, the closest prior art references, Okamoto (US 2010/0284091 A1), Takai (US 2010/0232028 A1), and Choi (WO 2008/08025), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “an auxiliary structure disposed between the first plate and the third plate to define an open surface of the opening region, wherein an inner side portion of the auxiliary structure is disposed so as to be closer to an optical axis than a boundary of the opening region formed by an inner side portion of the inclined surface.”
In regard to independent claim 9 and dependent claims 11-20, the closest prior art references, Okamoto (US 2010/0284091 A1), Takai (US 2010/0232028 A1), and Choi (WO 2008/08025), fail to disclose, either singly or in combination, all of the limitations of claim 9, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871